 1                            UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 SALVADOR GARCIA,                                      Case No.: 2:19-cv-00825-APG-DJA

 4          Plaintiff                                 Order for Joint Proposed Pretrial Order

 5 v.

 6 STATE OF NEVADA, et al.,

 7          Defendants

 8         Pursuant to the scheduling order, the proposed joint pretrial order was due December 26,

 9 2019. ECF No. 12. The parties have not filed the proposed order.

10         I THEREFORE ORDER the parties to file a proposed joint pretrial order by February 28,

11 2020.

12         DATED this 3rd day of February, 2020.

13

14
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23
